Citation Nr: 0808056	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-38 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than December 17, 
1993 for the grant of service connection for schizoaffective 
disorder, depressive type and entitlement to Dependents' 
Education Assistance (DEA) under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision rendered by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
schizoaffective disorder, depressive type with a disability 
evaluation of 100 percent; and entitlement to Dependents' 
Education Assistance, both effective from December 17, 1993.


FINDINGS OF FACT

1.  In a January 1977 rating action, the RO denied the 
veteran's claim for service connection for schizophrenia; the 
RO notified the veteran about this decision and his appellate 
rights later that month.  The veteran appealed this decision.

2.  In an August 1978 appellate decision, the Board denied 
service connection for schizophrenia.  

3.  On December 17, 1993, the RO received the veteran's 
request to reopen a claim of service connection for 
schizophrenia.  The RO denied this request; however in a 
March 2003 decision, the Board ultimately reopened the claim.  

4.  Thereafter, the RO granted service connection for 
schizoaffective disorder, depressive type and entitlement to 
Dependents' Education Assistance, in a December 2004 rating 
decision, and assigned an effective date of January 14, 1994.

5.  A May 2005 rating decision found clear and unmistakable 
evidence in the December 2004 rating decision, and assigned a 
new effective date of December 17, 1993 for both service 
connection and Dependents' Education Assistance.  


CONCLUSION OF LAW

An effective date earlier than December 17, 1993, for the 
grant of service connection for schizoaffective disorder, 
depressive type and Dependents' Education Assistance is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(q)(r) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, service connection and a disability 
evaluation have already been established and the veteran is 
seeking an earlier effective date, thus, the first four 
Dingess/Hartman notice elements have been satisfied.

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).


Factual Background & Analysis

The veteran appeals the December 17, 1993 effective date 
assigned for his award of service connection for 
schizoaffective disorder, depressive type and for DEA 
benefits.  His essential contention is that the effective 
date should extend back to the date of the initial claim 
because the agency of original jurisdiction (AOJ) should 
have, but did not, request his service personnel records.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

Entitlement to Dependents' Education Assistance (DEA) is 
derived from a veteran who was discharged under other than 
dishonorable conditions; and, has a permanent and total 
service-connected disability; or a permanent and total 
disability was in existence at the time of death; or the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807(a) 
(2007).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2007).  A claim means a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  "Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs ...may be considered an informal 
claim.  Such informal claim must identify the benefit 
sought."  38 C.F.R. § 3.155(a).   

The Court has held that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application.  Wright 
v. Gober, 10 Vet. App. 343, 346-47 (1997); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.").  The Court has held that the failure to 
consider evidence which may be construed as an earlier 
application or claim, formal or informal, that would have 
entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998). 

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).   

The record shows that the veteran filed an original claim for 
service connection for schizophrenia in August 1976.  The 
claim was denied on the merits by the RO in January 1977.  
The veteran was given notice of the denial and his appellate 
rights, but did not file a timely appeal of this 
determination within the one-year appellate period following 
issuance of this notice.  The veteran appealed this 
determination to the Board, which denied service connection 
for schizophrenia in an August 1978 decision.  The August 
1978 Board decision denying service connection for 
schizophrenia is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100(a), 
20.1104, 20.1105 (2007).

On December 17, 1993, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for schizophrenia.  This claim was denied for 
failure of the veteran to submit new and material evidence, 
and the veteran submitted a timely Notice of Disagreement 
(NOD).  Thereafter, in a March 2003 decision, the Board 
determined that new and material evidence had been submitted 
and reopened the claim.  The RO ultimately granted service 
connection for schizoaffective disorder, depressive type with 
a 100 percent evaluation, effective from January 14, 1994.  
This rating decision also established entitlement to 
Dependents' Educational Assistance (DEA), effective from 
January 14, 1994.  The date of January 14, 1994 was assigned, 
because this was the date of the rating decision issued in 
response to the veteran's application to reopen.

The RO issued a new rating decision in May 2005 that amended 
the effective date for service connection for schizoaffective 
disorder, depressive type, and DEA benefits.  The RO noted 
there was clear and unmistakable error (CUE) in the December 
2004 rating decision- in that the proper effective date 
should have been the date the veteran's petition to reopen 
his claim was received.  As such, December 17, 1993 was the 
proper effective date for service connection and the grant of 
DEA benefits.  

Based upon the evidence of record, the Board finds that an 
effective date earlier than December 17, 1993, for the grant 
of service connection for schizoaffective disorder, 
depressive type, is not warranted.  The correct application 
of the aforementioned law and regulations supports the RO's 
assignment of a December 17, 1993 effective date, as this was 
the date that the RO received the veteran's ultimately 
successful application to reopen his original service 
connection claim.  Prior to the December 1993 claim submitted 
by the veteran, there was no pending claim pursuant to which 
service connection for schizoaffective disorder, depressive 
type could have been granted.  Moreover, there was no earlier 
claim for DEA benefits.  Inasmuch as the DEA claim was 
derived from the award of the 100 percent disability benefits 
for schizoaffective disorder and, in the absence of support 
for a 100 percent evaluation for this disability earlier than 
December 17, 1993, there is no basis for an earlier effective 
date for DEA benefits. 

Further, at no time between the last final Board decision in 
August 1978, and the December 17, 1993 application to reopen, 
does the record reflect any other correspondence from the 
veteran that could be construed as a request to reopen his 
claim of service connection for schizophrenia.  As such, an 
effective prior to December 17, 1993 is legally precluded.   

In the January 2008 Appellant Brief, the veteran's 
representative argued that if VA had attempted to obtain the 
veteran's service personnel records prior to the January 1977 
rating decision and the August 1978 Board decision, that VA 
would have granted service connection at the time.  The 
representative further argued that VA failed to execute its 
duty to assist and afford the veteran his due process rights.

Initially it is noted that when a determination of the AOJ is 
"appealed to and affirmed by" the Board, it is "subsumed" 
by the Board's decision.  38 C.F.R. § 20.1104 (2001).  The 
effect of subsuming is that, as a matter of law, no claim of 
CUE can exist with respect to that RO decision.  Duran v. 
Brown, 7 Vet. App. 216, 224 (1994); accord, Johnston v. West, 
11 Vet. App. 240, 241 (1998).  Since the statute allowing 
review of Board decisions by the Board for CUE, only the 
Board decision which subsumes the RO decision may be reviewed 
for CUE (and only by the Board).  VAOPGCPREC 14-95.  Thus, 
since the January 1977 RO decision was appealed to and 
affirmed by the Board, it has been subsumed by the Board's 
1978 decision.  See 38 C.F.R. § 20.1104 (2001).  Further, 
since the final decision regarding an earlier effective date 
was rendered by the Board in August 1978, the veteran's only 
recourse is to file a motion for revision based on CUE 
directly to the Board.  See 38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1400 (2007).  No such motion has been filed.  
,The Board finds though, that even if it were to accept the 
representative's argument as a motion for CUE based on the 
Board's 1978 decision, such an argument would fail.  

In this regard, 38 C.F.R. § 20.1403(d) gives examples of 
situations that are not CUE.  CUE is not a failure to fulfill 
the duty to assist.  38 C.F.R. § 20.1403(d).  The Court has 
also held that a breach of a duty to assist cannot form the 
basis for a claim of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993); Hazan v. Gober, 10 Vet. App. 511 (1997); and 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (failure to fulfill 
duty to assist cannot be basis for CUE even when medical 
record that RO erroneously failed to obtain later formed 
basis for award of service connection when RO obtained 
record).  In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE.  The Federal Circuit, citing Caffrey, 
noted that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact and that an 
incomplete record, factually correct in all other respects, 
is not CUE.  Thus, it is clear that there is no basis for a 
CUE claim based on the prior Board decision for an alleged 
breach of the duty to assist.

In reaching the conclusion regarding the appropriate 
effective dates of the granting of the benefits, the Board 
has also carefully considered the provisions of 38 C.F.R. § 
3.156(c), which provides that "[w]here the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  Also 
included are corrections by the service department of former 
errors of commission or omission in the preparation of the 
prior report or reports and identified as such.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department [italicized added] 
must be supported adequately by medical evidence.  Where such 
records clearly support the assignment of a specific rating 
over a part or the entire period of time involved, a 
retroactive evaluation will be assigned accordingly except as 
it may be affected by the filing date of the original 
claim."  38 C.F.R. § 3.156(c) (2007).

The Board finds that the foregoing provision does not avail 
the veteran of an earlier effective date for the grant of 
service connection and DEA benefits.  The basis for the award 
of service connection was not the receipt of the service 
personnel records, but rather the interpretation of those 
records along with the DD 214 already on file; additional VA 
and private medical records received after the petition to 
reopen, and most importantly, the report from a September 
2004 VA examination.  The 2004 VA examination report provided 
the missing etiological link between the current 
schizoaffective disorder, depressive type and military 
service.  In other words, while the service personnel records 
added to the information on the DD Form 214 and shed 
significant light on the onset of the veteran's claimed 
psychiatric disability- the September 2004 VA medical nexus 
opinion was the actual basis for the grant of service 
connection.  Therefore, the veteran is not entitled to 
retroactive benefits.

Accordingly, on these facts, December 17, 1993 is the 
earliest effective date that may be assigned for the award 
service connection for schizoaffective disorder, depressive 
type, and DEA benefits.  See 38 C.F.R. § 3.400(q)(1)(ii) 
(2007).  The pertinent legal authority governing effective 
dates is clear and specific, and the Board is bound by such 
authority.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 20.101(a) (2007).  As there is no legal basis for 
assignment of any earlier effective date, the claim for an 
earlier effective date for the award of service connection 
for schizoaffective disorder, depressive type must be denied.  
Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v.  Brown, 6 Vet. App. 426, 
430 (1994). 




ORDER

An effective date earlier than December 17, 1993, for the 
grant of service connection for schizoaffective disorder, 
depressive type, and for the grant of DEA benefits, is 
denied.



____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


